Judgment and order insofar as they set aside the verdict of the jury affirmed; insofar as they dismiss the complaint judgment and order reversed on the law and facts and a new trial granted, with costs to appellants to abide the event. Memorandum: We agree with the conclusion of the trial court that the verdict is contrary to the weight of the evidence. We conclude, however, that it was error to dismiss the complaint. Accordingly, a new trial is granted. All concur, except Bastow and Noonan, JJ., who dissent and vote to reverse and to reinstate the verdict. (Appeal from judgment of Oneida Trial Term, setting aside the verdict of the jury in an automobile negligence action; also appeal from order granting motion to set aside the verdict.) Present — Williams, P. J., Bastow, Henry, Noonan and Del Vecehio, JJ.